UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6812



FRANKLIN J. LOFTIS,

                                              Petitioner - Appellant,

          versus


MICHAEL MOORE, Director; CHARLIE CONDON, At-
torney General of the State of South Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-97-2185-3-6BC)


Submitted:   August 13, 1998              Decided:   September 4, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Franklin J. Loftis, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998), and his motion for reconsideration. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny Appellant’s motion for a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. Loftis v. Moore, Nos. CA-97-2185-3-6BC (D.S.C. Apr. 2 & May

21, 1998). We also deny Appellant’s motion for appointment of coun-

sel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2